DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to because of the following:
Fig. 8, step 880 includes a spelling error. The step 880 recites “The Resilient Memebr As The” (bolded for emphasis). The Examiner suggests amending this Fig. 8 to fix the spelling error.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 15 and 19 are objected to because of the following informalities:  
Claim 15, line 6 recites “inserting a distal end of the introducer needle within a blood vessel” (bolded for emphasis). The Examiner suggests amending this to recite “inserting a distal end of the introducer needle within [[a]] the blood vessel” as claim 15, line 1 previously recites “a blood vessel”.
Claim 19, lines 13, 15, 18, and 21 each recite “a distal direction”. The Examiner suggests amending each line to recite “[[a]] the distal direction” as “a distal direction” has been previously recited in Claim 15, line 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8, 12-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farley et al. (US 2016/0361089; hereinafter Farley).
With regards to claim 8, Farley discloses (Figs. 1-2, 5-6, and 11-11c) a catheter assembly (10) comprising: 
an introducer needle (20) coupled to a needle hub (76) (see [0082] “the proximal base end/needle base 76 has a hole 78 for the proximal needle end 24 to be secured and fixedly attached.”); 
(28) comprising a contact surface (32) disposed at a distal end of the intermediate member ([0055] “a plunger distal end 32”), the intermediate member configured to slidably receive the introducer needle therethrough (see Figs. 11A-11C which shows the intermediate member 28 being configured to slidably receive the introducer needle 20 therethrough); 
a resilient member (48) coupled to one of the needle hub and the intermediate member (see [0057] “A spring 48 is mechanically engaged between the generally hollow housing 12/needle base 76 and the plunger 28” and see Fig. 11B which shows the resilient member/spring 48 coupled to one of the needle hub/needle base 76 and the intermediate member/plunger 28); and 
a ramp member (12) coupled to the other one of the needle hub and the intermediate member (see Fig. 11B which shows the ramp member/housing 12 coupled with the other one of the needle hub/needle base 76 and the intermediate member/plunger 28); 
wherein: 
the resilient member is configured to engage at least one ramp surface (within paragraph [0081] of the instant specification the Applicant defines that “The phrases…“engaged with”…Two components may be functionally coupled to each other even though they are not in direct contact with each other.” Therefore, the resilient member/spring 48 is engaged with at least one ramp surface, shown in Examiner annotated Fig. 11C below, hereinafter referred to as Fig. A) of the ramp member and impart a force on the intermediate member to urge the intermediate member in a distal direction relative to the needle hub (see [0064] “The plunger 28 is able to propel forward by the spring 48 and create momentum during the gap 66.”) 

    PNG
    media_image1.png
    579
    690
    media_image1.png
    Greyscale

the contact surface (32) of the intermediate member (28) engages a proximal surface (68) of a catheter adapter body (50) and urges the catheter adapter body in the distal direction relative to the needle hub (see [0064] “The plunger 28 is able to propel forward by the spring 48 and create momentum during the gap 66. Then when the plunger 28 strikes the catheter's inner surface 68 it can propel the catheter 50 forward.”); and 
a catheter (52) projecting from a distal end of the catheter adapter body (see Fig. 5 which shows the catheter 52 projecting from a distal end of the catheter adapter body 50) is urged in the distal direction relative to the introducer needle (see [0063] “The catheter 50 has a very flexible distal insertion end 52 that is designed to remain within the vein or artery.” and see [0064] “The plunger 28 is able to propel forward by the spring 48 and create momentum during the gap 66. Then when the plunger 28 strikes the catheter's inner surface 68 it can propel the catheter 50 forward.”).
With regards to claim 12, Farley discloses the claimed invention of claim 8, and Farley further discloses (Figs. 1-2, 5-6, and 11-11c) that the at least one ramp surface (see Examiner annotated Fig. 11A; below hereinafter referred to as Fig. B) comprises a concave surface portion having a first radius.

    PNG
    media_image2.png
    634
    700
    media_image2.png
    Greyscale

With regards to claim 13, Farley discloses the claimed invention of claim 12, and Farley further discloses (Figs. 1-2, 5-6, and 11-11c) that the at least one ramp surface (see Fig. C below) comprises a plateau portion.

    PNG
    media_image3.png
    604
    673
    media_image3.png
    Greyscale

With regards to claim 14, Farley discloses the claimed invention of claim 13, and Farley further discloses (Figs. 1-2, 5-6, and 11-11c) that the at least one ramp surface comprises a stop bump (see Fig. D below) intermediate the concave surface portion (see Fig. B above) and the plateau portion (see Fig. C above).

    PNG
    media_image4.png
    604
    673
    media_image4.png
    Greyscale

 With regards to claim 15, Farley discloses (Figs. 1-2, 5-6, and 11-11c) a method of inserting a catheter (52) into a blood vessel of a patient (see [0063] “The catheter 50 has a very flexible distal insertion end 52 that is designed to remain within the vein or artery”) through use of a catheter assembly (10) comprising: 
an introducer needle (20) coupled to a needle hub (76; see [0082] “the proximal base end/needle base 76 has a hole 78 for the proximal needle end 24 to be secured and fixedly attached.”); 
(28) having a contact surface (32) disposed at a distal end of the intermediate member ([0055] “a plunger distal end 32”); 
a resilient member (48) coupled to one of the needle hub and the intermediate member (see [0057] “A spring 48 is mechanically engaged between the generally hollow housing 12/needle base 76 and the plunger 28” and see Fig. 11B which shows the resilient member/spring 48 coupled to one of the needle hub/needle base 76 and the intermediate member/plunger 28); and 
a ramp member (12) coupled to the other one of the needle hub and the intermediate member (see Fig. 11B which shows the ramp member/housing 12 coupled with the other one of the needle hub/needle base 76 and the intermediate member/plunger 28), the method comprising: 
inserting a distal end (22) of the introducer needle within a blood vessel of the patient (see [0062] “As the user advances the needle 20 within the tissue of the patient the distal skin-piercing end 22 will eventually puncture into a vein or artery”); and 
advancing the intermediate member proximally relative to the introducer needle (see [0060] “the device 10…has been moved to the stored position 60. This means the spring 48 has been compressed and an internal bias is already present within the device. The stored position 60 corresponds to the sectional view of Fig. 11A.” By viewing Fig. 11A, it can be determined that the intermediate member/plunger 28 is moved proximally relative to the introducer needle 20 in order to hold the resilient member in the stored position 60. Therefore, the intermediate member is advanced proximally relative to the introducer needle.), thereby: 
(within paragraph [0081] of the instant specification the Applicant defines that “The phrases…“engaged with”…Two components may be functionally coupled to each other even though they are not in direct contact with each other.” Therefore, the resilient member/spring 48 is engaged with at least one ramp surface, see Fig. A above) to impart a force on the intermediate member and urge the intermediate member in a distal direction relative to the needle hub (see [0064] “The plunger 28 is able to propel forward by the spring 48 and create momentum during the gap 66.”); 
engaging the contact surface (32) of the intermediate member (28) with a proximal surface (68) of a catheter adapter body (50) to urge the catheter adapter body in the distal direction relative to the needle hub (see [0064] “The plunger 28 is able to propel forward by the spring 48 and create momentum during the gap 66. Then when the plunger 28 strikes the catheter's inner surface 68 it can propel the catheter 50 forward.”); and 
urging the catheter (52) coupled to the catheter adapter body (see Fig. 5 which shows the catheter 52 coupled to the catheter adapter body 50) in the distal direction relative to the introducer needle (see [0063] “The catheter 50 has a very flexible distal insertion end 52 that is designed to remain within the vein or artery.” and see [0064] “The plunger 28 is able to propel forward by the spring 48 and create momentum during the gap 66. Then when the plunger 28 strikes the catheter's inner surface 68 it can propel the catheter 50 forward.”).
With regards to claim 16, Farley discloses the claimed invention of claim 15, and Farley further discloses (Figs. 1-2, 5-6, and 11-11c) that the method further comprises: moving the needle hub and the introducer needle in a proximal direction relative to the catheter; and withdrawing the introducer needle from the catheter (see [0062] “The plunger 28 is propelled forward which pushes the catheter 50 forward and into the vein or artery. Then the user can then push the soft catheter 50 all the way in as they withdraw the device 10 and leave the catheter 50 inserted into the patient.”).
With regards to claim 20, Farley discloses the claimed invention of claim 15, and Farley further discloses (Figs. 1-2, 5-6, and 11-11c) that the ramp surface (see Fig. A above) comprises a concave surface portion having a first radius (see Fig. B above), the method further comprising: engaging the resilient member (48) with the concave surface portion (within paragraph [0081] of the instant specification the Applicant defines that “The phrases…“engaged with”…Two components may be functionally coupled to each other even though they are not in direct contact with each other.” Therefore, the resilient member/spring 48 is engaged with the concave surface portion.) to impart the force on the intermediate member (28) and urge the intermediate member in the distal direction relative to the needle hub (see [0064] “The plunger 28 is able to propel forward by the spring 48 and create momentum during the gap 66. Then when the plunger 28 strikes the catheter's inner surface 68 it can propel the catheter 50 forward.”).
Allowable Subject Matter
Claims 1-7 are allowed.
Claims 9-11 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the closest prior art of record is Farley et al. (US 2015/0018769; hereinafter Farley) which teaches a catheter system comprising: a needle 
However, Farley is silent with regards to the driving spring comprising: a superior portion comprising: a first spring arm; a second spring arm; and a first cross-member coupling the first spring arm to the second spring arm; an inferior portion comprising: a third spring arm; a fourth spring arm; and a second cross-member coupling the third spring arm to the fourth spring arm; a first resilient portion; and a second resilient portion; wherein: the second resilient portion couples the first spring arm to the third spring arm; the first resilient portion couples the second spring arm to the fourth spring arm; and the first and second resilient portions apply a bias force to the first and second cross-members to urge the first and second cross-members toward each other; and a ramp member disposed at a proximal end of the needle-safety shield, the ramp member comprising: a first ramp surface configured to receive a first guide surface of the first cross-member; a second ramp surface configured to receive a second guide surface of the first cross-member; a third ramp surface configured to receive a third guide surface of the second cross-member; and a fourth ramp surface configured to receive a fourth guide surface of the second cross-member. wherein: the driving spring is configured to engage the ramp member and impart a force on the needle-safety shield to urge the needle-safety shield in a distal direction relative to the needle hub.
Claims 2-7 would be allowable for the aforementioned reasons of claim 1.
With regards to claim 9, the closest prior art of record is Farley which teaches that the resilient member comprises a driving spring.
However, Farley is silent with regards to the driving spring comprising: a superior portion comprising: a first spring arm; a second spring arm; and a first cross-member coupling the first spring arm to the second spring arm; an inferior portion comprising: a third spring arm; a fourth spring arm; and a second cross-member coupling the third spring arm to the fourth spring arm; a first resilient portion; and a second resilient portion; wherein: the second resilient portion couples the first spring arm to the third spring arm; the first resilient portion couples the second spring arm to the fourth spring arm; and the first and second resilient portions apply a bias force to the first and second cross- members to urge the first and second cross-members toward each other.
Claims 10-11 would be allowable for the aforementioned reasons of claim 9.
With regards to 17, the closest prior art of record is Farley which teaches that the resilient member comprises a driving spring.
However, Farley is silent with regards to the driving spring comprising: a superior portion comprising: a first spring arm; a second spring arm; and a first cross-member coupling the first spring arm to the second spring arm; an inferior portion comprising: a third spring arm; a fourth spring arm; and a second cross-member coupling the third spring arm to the fourth spring arm; a first resilient portion; and a second resilient portion; wherein: the second resilient portion couples the first spring arm to the third spring arm; the first resilient portion couples the second spring arm to the fourth spring arm; and the first and second resilient portions apply a bias force to the first and second cross- members to urge the first and second cross-members toward each other.
Claims 18-19 would be allowable for the aforementioned reasons of claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783    
                                                                                                                                                                                                    /NILAY J SHAH/Primary Examiner, Art Unit 3783